DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to a system for simultaneously pumping and measuring density of an aircraft fuel comprising: a centrifugal pump including an impeller configured to pump the aircraft fuel; a speed sensing arrangement configured to determine a rotational frequency of the impeller while the centrifugal pump is pumping the aircraft fuel; a flow-rate sensing arrangement configured to measure flow rate of the aircraft fuel through the centrifugal pump; a pressure sensing arrangement configured to measure pressure at two different points within or across the centrifugal pump or a differential pressure between the two different points while the centrifugal pump is pumping the aircraft fuel; one or more processors; and computer-readable memory containing data indicative of a empirically- determined head-curve relation corresponding to the centrifugal pump and determined during a characterization phase, the head-curve relation defining a relation between density of the aircraft fuel and flow rate, speed, and either the pressures of the two different points or the differential pressure between the two different points, the computer- readable memory further containing instructions that, when executed by the one or more processors, cause the system to: calculate, using the empirically-determined head-curve relation during an operation phase, a density of the aircraft fuel based on the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points,  classified in F04D 27/004.

II.	Claims 15-20, drawn to a method for simultaneously pumping and measuring density of aircraft fuel comprising: empirically determining, during a characterization phase, a head-curve relation that characterizes a centrifugal pump, the empirically determined headcurve relation relating density of the aircraft fuel to flow rate of the ., classified in G01N 9/26.

The inventions are distinct, each from the other because of the following reasons:
3. 	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  
In the instant case the process as claimed can be practiced by another and materially different apparatus that does not require the use of one or more processors as set forth in the apparatus of Group I.
4.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. 
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
5.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	In addition, this application contains claims directed to the following patentably distinct species. 
Once one of the above Groups I & II has been elected, the species election is required, and one from each group of species must be picked. 
Species A: Figures 1-4;
Species B: Figure 5;
Species C: Figure 6.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The different structural layouts amongst the species within each group and the combination of species available from the three groups of species make for a large amount of combinations that would require an over burdensome search.
Also, due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
8.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Obviously, the claimed inventions are indeed directed to a divergent subject matter and do require divergent searches in different classes and subclasses.  The divergent inventions also require different search terms.  In addition, it should be noted that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Clearly, concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Consequently, different and distinct search strategies or search queries would be required to find the prior art for the respective species, and thus, a serious search burden exists.
7.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
8.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
9.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  					

/L. P./
Examiner, Art Unit 3746